NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VINCENT U. SOLOMON,                             No. 16-15436

                Plaintiff-Appellant,            D.C. No. 1:11-cv-01511-LJO-SKO

 v.
                                                MEMORANDUM*
M. CARRASCO; M. DAILO,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O’Neill, Chief Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      California state prisoner Vincent U. Solomon appeals pro se from the district

court’s judgment dismissing for failure to comply with court orders his 42 U.S.

§ 1983 action alleging constitutional violations. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion, Pagtalunan v. Galaza, 291



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 639, 640 (9th Cir. 2002), and we affirm.

      The district court did not abuse its discretion in dismissing Solomon’s action

after Solomon failed to comply with court orders or meet deadlines, despite being

warned that failure to comply would result in dismissal. See id. at 642-43 (setting

forth the factors to consider before dismissing for failure to comply with a court

order).

      We reject as unsupported by the record Solomon’s contention that the

district court judge was biased.

      AFFIRMED.




                                          2                                   16-15436